Case 8:17-cv-01898-CJC-GJS Document 336 Filed 04/27/20 Page 1 of 3 Page ID #:8619



  1
  2                                                       JS-6
  3
  4
  5
  6
  7
  8
  9
 10
                             UNITED STATES DISTRICT COURT
 11
                           CENTRAL DISTRICT OF CALIFORNIA
 12
                                    SOUTHERN DIVISION
 13
 14
      NAK KIM CHHOEUN, MONY NETH,                Case No. 8:17-cv-01898-CJC (GJSx)
 15   individually and on behalf of a class of
      similarly-situated individuals,
 16                                              JUDGMENT AND PERMANENT
                  Petitioners,                   INJUNCTION
 17
            v.
 18
      DAVID MARIN, Field Office Director,
 19   Los Angeles Field Office, United States
      Immigration and Customs Enforcement;
 20   DAVID W. JENNINGS, Field Office
      Director, San Francisco Field Office,
 21   United States Immigration and Customs
      Enforcement; MATTHEW T.
 22   ALBENCE, Deputy Director and Senior
      Official Performing the Duties of the
 23   Director, United States Immigration and
      Customs Enforcement; CHAD WOLF,
 24   Acting Secretary, United States
      Department of Homeland Security;
 25   WILLIAM BARR, United States
      Attorney General,
 26
                  Respondents.
 27
 28


                       JUDGMENT AND PERMANENT INJUNCTION
Case 8:17-cv-01898-CJC-GJS Document 336 Filed 04/27/20 Page 2 of 3 Page ID #:8620



  1         On March 4, 2020, after considering the parties’ briefs, evidence, and oral
  2   argument, the Court entered an order granting Petitioners’ motion for summary
  3   judgment and denying Respondents’ cross-motion for summary judgment. (Dkt. 319.)
  4   In accordance with the Court’s Order, IT IS HEREBY ORDERED that judgment is
  5   entered in favor of Petitioners.
  6
  7         IT IS FURTHER ORDERED that U.S. Immigration and Customs
  8   Enforcement (“ICE”) is permanently restrained and enjoined from re-detaining for
  9   removal any Class Member, as defined below, unless ICE first serves written notice
 10   (“Notice”) on the Class Member at least 14 days before re-detention in accordance
 11   with the following terms of this Order:
 12
 13         1.     The class consists of all Cambodian nationals in the United States who
 14   are subject to final orders of deportation or removal, and were subsequently released
 15   from ICE custody, and have not subsequently violated any criminal laws or conditions
 16   of their release, and have been or may be re-detained for removal by ICE. Each
 17   person in the class is a “Class Member.” (Dkt. 149.)
 18
 19         2.     Notice must be served on each Class Member at least 14 days before re-
 20   detention. The Notice shall state the following or words substantially to the same
 21   effect: “You are subject to a final removal order. U.S. Immigration and Customs
 22   Enforcement (ICE) intends to re-detain you for the execution of your final removal
 23   order and removal to Cambodia no earlier than 14 days from the date of this Notice.”
 24   Notice must include copies of (1) the class member’s charging documents in
 25   immigration court, (2) the removal order, and (3) to the extent such documents are in
 26   the possession of ICE and were relied upon by ICE in connection with a removal
 27   order, the criminal conviction records upon which the removal order rests.
 28

                                        1
                         JUDGMENT AND PERMANENT INJUNCTION
Case 8:17-cv-01898-CJC-GJS Document 336 Filed 04/27/20 Page 3 of 3 Page ID #:8621



  1         3.     Notice, including accompanying documents, shall be served on the class
  2   member and—through the final disposition of this case, including during the
  3   pendency of all appeals—simultaneously served on class counsel at the following
  4   address:
  5                Chhoeun v. Marin Class Counsel
  6                c/o Asian Americans Advancing Justice - Asian Law Caucus
  7                55 Columbus Avenue
  8                San Francisco, CA 94111
  9
 10         IT IS FURTHER ORDERED that this Court shall retain jurisdiction of this
 11   matter for the purpose of enforcing the terms of this Order.
 12
 13         IT IS SO ORDERED.
 14
 15   Date: April 27, 2020                         _____________________________
                                                   HON. CORMAC J. CARNEY
 16                                                United States District Judge
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                       2
                        JUDGMENT AND PERMANENT INJUNCTION
